NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANNA KHACHATRYAN; et al.,                       No.    20-73291

                Petitioners,                    Agency Nos.       A095-758-536
                                                                  A095-758-537
 v.                                                               A095-758-538

MERRICK B. GARLAND, Attorney
General,                                        MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 10, 2022**
                            San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,*** District
Judge.

      Anna Khachatryan and her children, as derivative beneficiaries, petition for

review of a decision of the Board of Immigration Appeals (“BIA”) affirming the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
order of an Immigration Judge (“IJ”) denying their application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We deny the petition.

      1.     Substantial evidence supported the BIA’s conclusion that the IJ did not

clearly err in making an adverse credibility determination. See Yali Wang v.

Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017). The IJ correctly observed that

Khachatryan’s testimony in the removal hearing that she “never intended to use a

false visa” directly contradicted her colloquy in connection with her guilty plea to

possession of a false identification document used to enter this country, and that

Khachatryan therefore made a deliberate choice in one of the proceedings not to be

truthful under oath. Except in circumstances not relevant here, deliberate deception

“always counts as substantial evidence supporting an adverse credibility finding.”

Singh v. Holder, 643 F.3d 1178, 1181 (9th Cir. 2011); see also Rojas Alvarado v.

Barr, 830 F. App’x 246, 247 (9th Cir. 2020).

      2.     In the absence of her rejected testimony, Khachatryan did not satisfy

her burden to show a reasonable possibility of persecution or a likelihood of torture

if removed to Armenia. See Rizk v. Holder, 629 F.3d 1083, 1091 (9th Cir. 2011);

Almaghzar v. Gonzales, 457 F.3d 915, 922–23 (9th Cir. 2006).

   PETITION DENIED.




                                         2